Name: Council Regulation (EEC) No 3732/85 of 20 December 1985 allocating catch quotas between Member States for vessels fishing in Faroese waters
 Type: Regulation
 Subject Matter: economic geography;  Europe;  fisheries
 Date Published: nan

 No L 361 / 76 Official Journal of the European Communities 31 . 12 . 85 COUNCIL REGULATION (EEC) No 3732 / 85 of 20 December 1985 allocating catch quotas between Member States for vessels fishing in Faroese waters Whereas information about actual catches should be made available in order to ensure that this allocation is respected ; HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1986 catches by vessels flying the flag of a Member State in the waters falling within the fisheries jurisdiction of the Faroe Islands under the arrangement on reciprocal fishing rights for 1986 between the Community and the Faroe Islands shall be limited to the quotas set out in the Annex hereto . Article 2 Member States and the masters of vessels flying the flag of a Member State shall conform , as far as fishing in the waters referred to in Article 1 is concerned , with Articles 3 to 9 of Council Regulation (EEC ) No 2057 / 82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ( 2 ), as amended by Regulation (EEC) No 1729 / 83 ( 3 ). THE COUNCIL OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (*), and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas , in accordance with the procedure provided for by the Fisheries Agreement between the European Economic Community , of the one part , and the Government of Denmark and the Home Government of the Faroe Islands , of the other part , both parties have held consultations concerning their mutual fishing rights for 1986 ; Whereas as a result of these consultations the two parties have agreed an arrangement for 1986 involving inter alia the allocation of certain catch quotas to Community vessels in the fisheries zone of the Faroe Islands ; Whereas , under the terms of Article 3 of Regulation (EEC) No 170 / 83 , it is incumbent upon the Council to establish the total allowable catches by stock or group of stocks , the share available for the Community and also the specific conditions under which the catches must be made ; whereas , under the terms of Article 4 of the same Regulation , the share available for the Community is allocated between the Member States ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 January to 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For tbe Council The PrÃ ©sident R. STEICHEN 0 ) OJ No L 24 , 27 . 1 . 1983 , p. 1 . ( 2 ) OJ No L 220 , 29 . 7 . 1982 , p. 1 . ( 3 ) OJ No L 169 , 28 . 6 . 1983 , p. 14 . 31 . 12 . 85 Official Journal of the European Communities No L 361 / 77 ANNEX Quantities referred to in Article 1 ( tonnes) Species Quotas Allocations Cod and haddock 500 France 60 Germany 10 United Kingdom 430 Saithe 2 400 Belgium token entry France 1 510 Germany 310 Netherlands token entry United Kingdom 580 Redfish 7 000 Belgium token entry France 440 Germany 6 490 United Kingdom 70 Blue ling and ling 3 300 France 2 145 United Kingdom 190 Germany 965 Blue whiting 25 000 Denmark 11 000 l France | Germany &gt; 3 000 Netherlands J United Kingdom 11 000 Flatfish 1 300 France 170 Germany 260 United Kingdom 870 Other species 500 France 180 United Kingdom 120 Germany 200 Mackerel 5 000 Denmark 5 000 0 ) Including Greenland Halibut .